Citation Nr: 0932613	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a prior denied claim of service 
connection for a bilateral ankle condition.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Little Rock, Arkansas. 

The Veteran's substantive appeal was received during August 
2005.  He did not indicate whether or not he desired a BVA 
hearing.  However, in a memorandum of a March 2006 RO contact 
with the Veteran, it was stated that he indicated that he 
wanted a video hearing.  Then, in an April 2006 response to a 
notice of scheduled hearing, the Veteran stated that he 
wanted to withdraw his request for hearing.  

Matter referred to the RO  

During September 2006 the Veteran filed a claim of 
eligibility for special monthly compensation for aid and 
attendance.  The RO sent a November 2006 VCAA notice letter 
relating to this claim.  However, the record contains no 
further development relating to the issue.  Therefore, this 
issue is referred to the RO for such additional action as may 
be appropriate.  

Matters not on appeal

By a November 2004 rating decision, the RO granted service 
connection for diabetes mellitus type II with a 20 percent 
disability rating, effective September 16, 2004.   By a 
November 2005 rating decision, the RO granted service 
connection for peripheral neuropathy of the bilateral upper 
extremities and bilateral lower extremities with a 10 percent 
disability rating for each extremity, effective June 8, 2005; 
granted service connection for arteriosclerotic heart disease 
with a 100 percent disability rating, effective June 8, 2004; 
and denied service connection for hypertension and for 
headaches.  The Veteran has not appealed these decisions.

By a June 2006 rating decision, the RO granted an increased 
rating for service-connected posttraumatic stress disorder 
(PTSD) from 30 percent to 70 percent disabling.  In a 
November 2006 statement, the Veteran's representative 
indicated that the Veteran was satisfied with that decision, 
and wished to withdraw his appeal as to that issue.  
Therefore, that issue has been resolved.  

The above mentioned issues are not in appellate status.  They 
will be discussed no further herein.
  

FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO denied 
that new and material evidence had been received sufficient 
to reopen the Veteran's claim of entitlement to service 
connection for a bilateral ankle condition.

2.  The evidence received since the July 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a bilateral ankle condition. 


CONCLUSIONS OF LAW

1.  The July 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the July 2003 rating decision 
relating to a bilateral ankle condition is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a bilateral 
ankle condition.  Implicit in his service connection claim is 
the contention that new and material evidence which is 
sufficient to reopen the claim has been received.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in July 
2004.  That letter included a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the July 2004 letters, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining medical records, employment 
records, or records from other Federal Agencies.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would attempt to obtain any additional 
information or evidence he identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  The letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
who has them. If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we received all requested records that aren't in 
the possession of a Federal department or agency."  
[Emphasis supplied as in original]

The July 2004 VCAA letter also instructed the Veteran to send 
any medical reports that he had.  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim, 38 C.F.R. § 3.159(b)(1).]

The July 2004 VCAA letter also notified the Veteran of the 
evidence and information that is necessary to reopen claims, 
provided notice of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, and notified him of the reasons 
why his prior claim had been denied.  See the July 14, 2004 
VCAA letter, pages 1-2.  Thus, the VCAA letter complied with 
the decision in of the United States Court of Appeals for 
Veterans Claims (the Court) in Kent v Nicholson, 20 Vet. App. 
1 (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the July 2004 
VCAA letter.  He was provided specific notice of the Dingess 
decision and elements (4) and (5) in a June 2006 letter.    

In any event, as set forth below, the Board has determined 
that the application to reopen the claim of service 
connection for a bilateral ankle condition is being denied.  
Consequently, no rating and no effective date will be 
assigned, and elements (4) and (5) are moot as to that issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In the present case, the Board is denying the Veteran's 
application to reopen his claim.  However, the RO did obtain 
additional VA treatment records for the claims folder; the 
Veteran filed a lay statement from an associate on his behalf 
who described his condition; and he filed statements on his 
own behalf.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization 
representative who filed argument on his behalf as recently 
as August 12, 2009.
 
Accordingly, the Board will proceed to a decision as to the 
issue on appeal.





Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Analysis

The Veteran's service treatment records show that on December 
12, 1968, he was treated for a complaint of a sprained ankle 
[does not say which one] sustained when jumping off a bunker 
onto a rock.  He was treated with soaking in ice and an ace 
bandage.  On June 26, 1969, he was treated for a sprained 
left ankle with an ace bandage and crutches.  His September 
1969 separation report of medical history and examination did 
not note any chronic problem with the ankles.     

The Veteran's original claim of entitlement to service 
connection for a bilateral ankle condition was denied in an 
unappealed January 1997 decision.  The claim was denied in 
January 1997 because, although there was evidence of 
treatment for ankle sprain in service, there was no evidence 
of a current disability related to his military service.  In 
essence, the claim was denied based on Hickson elements (1) 
and (3).  

The Veteran attempted to reopen his claim in May 2003.  By a 
July 2003 decision, the RO denied the claim again because, 
although there was new VA treatment evidence showing 
treatment for complaints of a bilateral ankle condition, the 
evidence still did not show a chronic disability related to 
service.  The claim was essentially denied based on Hickson 
element (3).  During August 2003, the Veteran filed a notice 
of disagreement (NOD) with the July 2003 decision.  However, 
the RO notified the Veteran in a letter dated August 7, 2003, 
that it did not consider the NOD to be valid because it 
lacked specificity [there were two issues decided in the July 
2003 decision].  He was notified that he could file another 
NOD within a year from the July 6, 2003, decision.

The Veteran filed a new claim of service connection for a 
bilateral ankle condition on July 10, 2004.  In a November 
2004 rating decision, the RO once again denied the Veteran's 
claim based essentially on lack of medical nexus, Hickson 
element (3).  The Veteran's appeal of that decision is now 
before the Board.  The July 2003 decision has become final; 
it is the last final denial decision of record.  

Evidence pertinent to the claim added since July 2003 
consists of VA treatment records from the Arkansas VAMC 
system from December 2003 to August 2005; a lay statement 
from a work associate, B.B., who observed the Veteran's 
difficulty walking and standing, and statements from the 
Veteran essentially complaining of the pain in his ankles, 
difficulty doing his work, and relating the problem to his 
sprains in service.  

A magnetic resonance imaging study of the Veteran's feet 
conducted in February 2004 showed a split tear of the 
tibialis posterior running from the medial malleolus to the 
insertion site on the right ankle.  The left ankle was shown 
to have medial malleolar subcutaneous edema without 
tendonopathy.  Subsequent treatment reports note the 
condition to be posterior tibial tear (PTT) dysfunction on 
the right, probably developing on the left.            

Because the recent diagnostic studies showed PTT dysfunction, 
which was lacking at the time of the July 2003 decision [an 
April 2003 bone scan of the feet was negative], this is new 
and material evidence as to Hickson element (1), current 
disability.  The second element has never been in dispute.  
As previously noted, there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra.     

Turning to element (3), medical nexus, the record contains no 
evidence to associate the current PTT ankle dysfunction, 
which was complained of and diagnosed many years after 
service, with the two incidents of ankle sprain in service.  
The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran himself contends that his 
current bilateral ankle disorder is due to his active 
military service, this amounts to a reiteration of 
contentions made in connection with his claims in 1997 and 
2003.  Such contentions are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, it is well established that laypersons such as the 
Veteran are not competent to opine on medical matters such as 
the cause of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

As such, the Veteran's assertions are neither new nor 
material.  

In short, after a careful review of the evidence which has 
been received since the July 2003 RO decision, the Board 
concludes that new and material evidence has not been 
submitted which is sufficient to reopen the claim.   There is 
now of record new and material evidence as to the existence 
of a bilateral ankle disorder.  However, with respect to the 
element of medical nexus the evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that the Veteran's current bilateral ankle condition 
was incurred in or aggravated by his active service.  Since 
there must be new and material evidence as to as each and 
every aspect of the claim that was lacking at the time of the 
last final denial, see Evans, the claim is not reopened and 
the benefit sought on appeal remains denied.  


ORDER

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a 
bilateral ankle condition is not reopened.  
The benefit sought on appeal remains denied.   



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


